Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152806                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 152806
                                                                     COA: 329297
                                                                     Cheboygan CC: 13-004711-FC
  JAMES ARLEN FENSTERMAKER, JR.,
           Defendant-Appellant.

  ____________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016
           p0906
                                                                                Clerk